 

Exhibit 10.11

 

NON-EXCLUSIVE CONSULTING AGREEMENT

 

This Agreement (the “Agreement”), entered into as of October 21, 2014, with an
effective date of September 15, 2014 (the “Effective Date”), is between Eastside
Distilling, LLC, an Oregon limited liability company (the “Company”) and Rinvest
Securities Inc. (the “Consultant”).

 

A.           The parties wish to provide for the engagement of the Consultant by
the Company, on a non-exclusive basis, to provide strategic international
contacts to facilitate the distribution of the Company’s handcrafted spirits
(“Products”) throughout the world other than the United States (the “Territory”)
on a non-exclusive basis. The Consultant commenced performance of the Services
pursuant to a verbal understanding on or around the Effective Date.

 

B.           The Consultant wishes to receive compensation from the Company for
the Consultant’s services, and the Company desires reasonable protection of its
confidential business and technical information that has been acquired and is
being developed by the Company at substantial expense.

 

The parties, each intending to be legally bound, agree as follows:

 

1.           Engagement. Subject to all of the terms and conditions of this
Agreement, the Company agrees to engage the Consultant on a non-exclusive basis
for the term of this Agreement, and the Consultant accepts such engagement. The
Consultant shall serve the Company as an independent contractor and shall not be
considered an employee of the Company. The Consultant’s engagement shall be
exclusive. The Company reserves the right, from time to time during the term of
this Agreement, to add to or delete from the geographical area included in the
Territory. The Company may, at its sole discretion, appoint one or more
additional consultants in the Territory. Notwithstanding the foregoing, (i) the
Company reserves the right to solicit orders directly from and sell directly to
customers within the Territory defined, (ii) the Company may distribute Products
in the Territory through any of its authorized distributors as established by
the Company from time to time, in its sole discretion, regardless of whether
such distributor was introduced by Consultant, and (iii) the Company reserves
the right under all intellectual property rights to make, have made, develop,
market, license, sell and distribute products other than the Products in the
Territory.

 

2.           Duties. The Consultant will perform the following duties (the
“Services”):

 

Subject to the control of the Board of Directors of the Company and the
supervision of the Chairman of the Board of the Company, the Consultant will
provide strategic international contacts to facilitate the distribution of the
Products in the Territory, as well as other consulting services which may, in
the future, be mutually agreed upon by the Company and Consultant. The
Consultant shall report to the Chairman of the Board or the entire Board of
Directors of the Company, and the Consultant shall have direct and unfettered
access to the Board of Directors of the Company.

 

The Company understands that the manner and means used by the Consultant to
accomplish the Services is in the sole discretion and control of the Consultant.

 

 

 

 

3.           Intentionally Omitted.

 

4.           Term. Subject to earlier termination in accordance with Section 4
below, this Agreement shall become effective on the date set forth above and
will have a term of twenty-four (24) months.

 

5.           Termination. Subject to the respective continuing obligations of
the Company and the Consultant under Sections 8 and 9 below:

 

(a)          Either party may terminate this Agreement with or without cause
upon ten (10) days’ prior written notice to the other party;

 

(b)          The Company may terminate this Agreement immediately on written
notice to the Consultant for cause, including, without limitation, fraud,
misrepresentation, theft, embezzlement of assets of the Company, or breach of
any provision of this Agreement (including failure to provide the statement of
services pursuant to Section 3); and

 

(c)          This Agreement will terminate upon Consultant’s death or upon
written notice from the Company in the event of Consultant’s disability that
prevents the Consultant from performing its duties under this Agreement (as
described in Section 2 above).

 

(d)          On termination, the Consultant shall deliver to the Company any
supplies, information, equipment, or any other material provided by the Company
for use in performing the consulting tasks, and all physical property and
documents or other media (including copies) that contain Confidential
Information.

 

6.           Compensation.

 

(a)          Cash Compensation. In consideration of the Consultant’s performance
of the Services, the Company shall pay an up-front fee of $225,000 (the “Cash
Fee”), which Cash Fee will be paid to Consultant on or before October 29, 2014;
provided, however, that the Company may defer the Cash Fee until the Company has
actually received gross cash proceeds of not less than $2,000,000 in debt and/or
equity financings on or after the date hereof.

 

2

 

 

(b)          Stock Options. Upon the Company’s adoption of an equity incentive
plan (the “Plan”), the Company shall grant Consultant options to purchase up to
one million (1,000,000) membership interest units (the “Units”) in the Company
(the “Options”) at an exercise price of $0.40 per Unit. The Options shall be
granted under the Plan and shall be subject to the terms and conditions of the
Plan. In the event that any provision of this Agreement respecting the Options
shall conflict with the terms of the Plan, however, the terms of this Agreement
shall control. The Options shall be non-qualified stock options and shall expire
on the date two (2) years from the date of grant. The Options shall become
vested and exercisable on the date of grant, assuming Consultant remains in the
service of the Company continuously through the vesting date.

 

(c)          Bonus Units. As soon as practicable after the Company has sold (and
received payment for) five hundred thousand (500,000) cases of the Product in
the Territory to purchasers introduced to the Company by Consultant, the Company
shall issue a cause the issuance of two hundred thousand (200,000) additional
Units in the Company (the “Bonus Units”). The Bonus Units issued to the
Consultant shall have the status of “restricted” securities as the term is
defined by Rule 144 under the Securities Act of 1933, as amended. The Bonus
Units, when issued to Consultant, will be duly authorized, validly issued and
outstanding, fully paid and nonassessable and will not be subject to any liens
or encumbrances.

 

(d)          Registration Rights. The Company grants to the holder of the Units
underlying the Options and the Bonus Units registration rights as set forth on
Exhibit A.

 

7.           Representations and Warranties of Consultant. The Consultant
represents and warrants to the Company as follows:

 

(a)          Consultant has the authority to enter into and carry out its
obligations under this Agreement.

 

(b)          The execution and delivery of this Agreement and the consummation
of the transactions contemplated by this Agreement will not result in a breach
of any contract or agreement (written or oral) to which Consultant is a party.

 

(c)          Consultant shall defend, indemnify and hold harmless Company and
its managers, members, employees, agents, representatives and affiliates from
and against any and all losses, damages, expenses and liabilities, including
reasonable attorneys' fees, costs and disbursements, which any of them may
suffer as a result of or which arise out of or are related to (i) a breach of
any of Consultant's representations, warranties or covenants set forth herein;
(ii) any third party claims relating to the Services provided by Consultant
under this Agreement and (iii) Consultant’s fraud, negligence, intentional act
or omission, willful misconduct or breach of law relating the provision of
Services by Consultant. This provision shall survive termination or expiration
of this Agreement.

 

3

 

 

(d)          The Consultant understands that neither the Option (including the
shares issuable upon exercise of the Option) nor the Bonus Units (the
“Securities”) have been registered with the Securities and Exchange Commission
(“SEC”) under the Securities Act of 1933, as amended (the “Act”), nor
registered/qualified under the “blue sky” laws of any state, in reliance on an
exemption from such registration/qualification for transactions not involving a
public offering and that the Company is relying upon the representations made in
this letter in concluding that such exemptions apply.

 

(e)          The Consultant acknowledges that the Company has made available to
the Consultant and the Consultant’s advisors the opportunity to obtain
information to evaluate the merits and risks of the investment in the
Securities, and the Consultant has received all information requested from the
Company. The Consultant has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and the business, properties, plans, prospects, and financial
condition of the Company and to obtain additional information as the Consultant
has deemed appropriate for purposes of investing in the Securities.

 

(f)           The Consultant acknowledges and represents that the Consultant is
either (i) sophisticated and experienced enough in financial and business
matters to be able to understand and evaluate the risks of the investment in the
Securities, or (ii) the Consultant intends to use or has used the services of a
purchaser representative acceptable to the Company in connection with evaluating
the merits and risks of an investment in the Securities.

 

(g)          The Consultant hereby represents that the Consultant is acquiring
the Securities for investment for the Consultant’s own account and not with a
present intention of distributing the Securities and that the Consultant is not
acting as an “underwriter” as defined in Section 2(a)(11) of the Act with
respect to the Securities.

 

(h)          The Consultant has not received any general solicitation or general
advertising concerning the Securities, nor is the Consultant aware of any such
solicitation or advertising. Further, the Consultant has a preexisting personal
or business relationship with the Company or any of its officers, directors or
controlling persons.

 

(i)           The Consultant understands that the Securities are “restricted
securities” as defined in the Act and that the Securities can be disposed of
only if there is an effective registration statement covering such disposition,
or an exemption from such registration is available. The Consultant further
understands that an exemption from such registration may or may not be
available.

 

(j)           The Consultant acknowledges that the Company will place an
appropriate legend concerning the matters contained in this letter on the
certificate(s) evidencing the Securities, and that the Company will prohibit
transfer of such certificate(s) except in compliance with the conditions set
forth herein.

 

The legend will be substantially as follows:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares have been acquired for investment and may not
be sold, transferred or assigned in the absence of an effective registration
statement for these shares under the Securities Act of 1933 or an opinion of the
Company’s counsel that registration is not required under said Act.”

 

4

 

 

(k)          The Company agrees that if the Consultant desires to make any
transfer of the Securities and the Company is in a position to impede such
transfer, the Company will promptly remove such impediment when:

 

(i)          the Company has been furnished with an opinion of counsel to the
effect that the proposed transfer does not require registration pursuant to the
Act or any applicable state securities law by reason of exemptions provided
thereunder and a representation and agreement of the proposed transferee, and
the Company shall have advised the Consultant that such counsel, opinion,
representation and agreement are satisfactory to the Company and the Company’s
counsel; or

 

(ii)         the Company has been furnished with an opinion of counsel to the
effect that the proposed transfer complies with the provisions of Rule 144 under
the Act, and the Company shall have advised the Consultant that such counsel and
such opinion are satisfactory to the Company and the Company’s counsel; or

 

(iii)        A registration statement covering the proposed transfer has been
filed with the SEC and has been declared effective by the SEC and under
applicable state securities laws.

 

8.          Inventions.

 

(a)          “Inventions,” as used in this Section 8, means any inventions,
discoveries, improvements and ideas (whether or not they are in writing or
reduced to practice) or works of authorship (whether or not they can be patented
or copyrighted) that the Consultant makes, authors, or conceives (either alone
or with others) with respect to the Company’s business only. The Consultant
agrees that all Inventions made by the Consultant during or within six months
after the term of this Agreement will be the Company’s sole and exclusive
property. The Consultant will assign (and the Consultant hereby assigns) to the
Company all of the Consultant’s rights to the Invention, any applications the
Consultant makes for patents or copyrights in any country, and any patents or
copyrights granted to the Consultant in any country.

 

(b)          To the extent that any Invention qualifies as “work made for hire”
as defined in 17 U.S.C. § 101 (1976), as amended, such Invention shall
constitute “work made for hire” and, as such, shall be the exclusive property of
the Company.

 

5

 

 

9.           Confidential Information. “Confidential Information,” as used in
this Section 9, means information that is not generally known and that is
proprietary to the Company or that the Company is obligated to treat as
proprietary. Any information that the Consultant reasonably considers
Confidential Information, or that the Company treats as Confidential
Information, will be presumed to be Confidential Information (whether the
Consultant or others originated it and regardless of how the Consultant obtained
it). Except as specifically authorized by an authorized officer of the Company
or by written Company policies, the Consultant will not, either during or after
the term of this Agreement, use or disclose Confidential Information to any
person who is not an employee of the Company, except as is necessary to perform
his or her duties under this Agreement. Upon termination of this Agreement, the
Consultant will promptly deliver to the Company all records and any
compositions, articles, devices, apparatus and other items that disclose,
describe or embody Confidential Information or any Invention.

 

10.         No Adequate Remedy. The Consultant understands that if the
Consultant fails to fulfill the Consultant’s obligations under Sections 8 or 9
of this Agreement, the damages to the Company would be very difficult to
determine. Therefore, in addition to any other rights or remedies available to
the Company at law, in equity, or by statute, the Consultant hereby consents to
the specific enforcement of Sections 8 or 9 of this Agreement by the Company
through an injunction or restraining order issued by an appropriate court.

 

11.         Consent to Use of Name. The Consultant consents to the use of the
Consultant’s name, without prior written approval, in appropriate Company
materials such as, but not limited to, offering memoranda related to financing
activities of the Company.

 

12.         Miscellaneous.

 

(a)          No Conflicts. The parties agree and understand that the Consultant
has other clients that are beverage and/or spirit sector companies. The
Consultant represents and warrants to the Company that, to the Consultant’s
knowledge, neither the entering into of this Agreement nor the performance of
any of the Consultant’s obligations hereunder will conflict with or constitute a
breach under any obligation of the Consultant under any agreement or contract to
which the Consultant is a party or any other obligation by which the Consultant
is bound. Without limiting the foregoing, the Consultant agrees that at no time
will the Consultant utilize any trade secrets or other intellectual property of
any third party while performing services hereunder.

 

(b)          Nature of Relationship. The Consultant is an independent contractor
and will not be deemed to be an employee of the Company for the purposes of any
employee benefit programs, income tax withholding, FICA taxes, unemployment
benefits, or otherwise. Accordingly, the Consultant understands that the Company
will not pay or withhold from payments to the Consultant under this Agreement
any FICA (social security), state unemployment or disability insurance premiums,
state or federal income taxes, or other taxes and that Consultant is responsible
for paying its own federal self-employment tax (in lieu of FICA), state and
federal income taxes (including estimated tax payments) and other applicable
taxes. Consultant also understands that he or she will receive no employee
benefits of any kind including, for example, health insurance.

 

(c)          Successors and Assigns. This Agreement is binding on and inures to
the benefit of the Company’s successors and assigns, all of which are included
in the term the “Company” as it is used in this Agreement.

 

6

 

 

(d)          Modification. This Agreement may be modified or amended only by a
writing signed by both the Company and the Consultant.

 

(e)          Governing Law. This Agreement will be governed by the laws of the
State of Oregon in all respects, including without limitation interpretation,
performance, effect and remedies (without regard to the laws of conflict of any
jurisdiction).

 

(f)           Construction. Wherever possible, each provision of this Agreement
will be interpreted so that it is valid under the applicable law. If any
provision of this Agreement is to any extent invalid under the applicable law,
that provision will still be effective to the extent it remains valid. The
remainder of this Agreement also will continue to be valid, and the entire
Agreement will continue to be valid in other jurisdictions.

 

(g)          Waivers. No failure or delay by either the Company or the
Consultant in exercising any right or remedy under this Agreement will waive any
provision of the Agreement.

 

(h)          Entire Agreement. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings and understandings
between the parties concerning the matters in this Agreement, including without
limitation any policy or personnel manuals of the Company.

 

(i)           Notices. All notices, requests and demands will be served by first
class or express mail, postage prepaid, or sent by telex, telegram, telecopy or
other similar form of rapid transmission confirmed by mailing written
confirmation at substantially the same time as such rapid transmission, as
follows:

 

  Company: Eastside Distilling, LLC     1512  SE 7th Avenue     Portland, Oregon
97214     Attention:  Steven Earles         Consultant: Rinvest Securities Inc.
    308 East Bays Street, 4th Floor     Nassau Bahamas     Attention:  Katherine
Rolle

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

 

The Company and the Consultant have duly executed this Agreement as of the date
first above written.

 

  EASTSIDE DISTILLING, LLC       By: /s/ Steven Earles   Name:   Steven Earles  
Title: Chief Executive Officer         RINVEST SECURITIES INC.         By: /s/
Katherine Rolle  /s/ Catherine Fadely   Name: Katherine Rolle Catherine Fadely  
Title: Authorized Signatories for & on behalf   Of Boyne Limited Director

 

(Signature Page to Consulting Agreement)

 

8

 

 

EXHIBIT A

 

REGISTRATION RIGHTS

 

(a)          Definitions. As used in this Exhibit A, the following terms shall
have the following meanings:

 

(i)          Exchange Act: The Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

(ii)         Losses: See Section (f) hereof.

 

(iii)        Prospectus: The prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Securities Act Rule 430A), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement and
all other amendments and supplements to the prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

(iv)        Registration Expenses: All reasonable expenses incurred by the
Company in complying with Sections (c) and (d) hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, accountants’ expenses (including,
without limitation, any special audits or “comfort” letters incidental to or
required by any such registration), any fees or disbursements of underwriters
customarily paid by issuers or sellers of securities (but excluding underwriting
discounts and commissions) and blue sky fees and expenses in all states
reasonably designated by the holders of Registrable Securities.

 

(v)         Registrable Securities: The Units underlying the Options, the Bonus
Units, and any securities issued or issuable in respect of the Units underlying
the Options or of the Bonus Units, pursuant to any stock split, stock dividend,
recapitalization, reorganization, or similar event.

 

(vi)        Registration Statement: Any registration statement of the Company
which covers any of the Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

 

(vii)       Rule 144: Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC (excluding Rule 144A).

 

(viii)      SEC: The Securities and Exchange Commission.

 

 

 

 

(ix)         Securities Act: The Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

(x)          Underwritten registration or underwritten offering: A registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

 

(b)          Securities Subject to the Registration Rights. The securities
entitled to the benefits of the Registration Rights set forth in this Exhibit A
are the Registrable Securities.

 

(c)          Registration Rights. If, at any time after the date hereof and
expiring on the earlier of (i) the fifth (5th) anniversary of the date hereof,
and (ii) the date on which all Registrable Securities become eligible for resale
pursuant to Rule 144 without limitation, the Company proposes to register any of
its securities under the Securities Act (except for registrations on Forms S-8
or S-4 or their equivalent), it will give written notice by registered mail, at
least thirty (30) days prior to the filing of each such Registration Statement,
to the holders of Registrable Securities of its intention to do so. If any
holders of Registrable Securities notify the Company within twenty (20) days
after receipt of any such notice of its desire to include any Registrable
Securities in such proposed Registration Statement, the Company shall afford
such holders of Registrable Securities the opportunity to have any such
Registrable Securities registered under such Registration Statement. These
rights may be exercised at any time on an unlimited number of occasions prior to
the fifth (5th) anniversary of the date hereof, subject to the terms and
conditions set forth in this Exhibit A.

 

(d)          Holdback and Lock-Up Agreements.

 

(i)          Restrictions on Public Sale by Holders of Registrable Securities.
Each holder of Registrable Securities whose Registrable Securities are covered
by a Registration Statement filed pursuant to Section (c) hereof agrees, if
requested by the managing underwriters in an underwritten offering (to the
extent timely notified in writing by the Company or the managing underwriters),
not to effect any public sale or distribution of securities of the Company of
any class included in such Registration Statement, including a sale pursuant to
Rule 144 (except as part of such underwritten offering), during the 10-day
period prior to, and the 180-day period beginning on, the effective date of any
underwritten offering made pursuant to such Registration Statement; provided,
however, the foregoing prohibition shall only apply if all Registrable
Securities requested by such holder to be covered by such Registration Statement
are included in such Registration Statement.

 

(ii)         The foregoing provisions shall not apply to any holder of
Registrable Securities if such holder is prevented by applicable statute or
regulation from entering into any such agreement; provided, however, that any
such holder shall undertake in its request to participate in any such
underwritten offering not to effect any public sale or distribution of the class
of Registrable Securities covered by such Registration Statement (except as part
of such underwritten offering) during such period unless it has provided five
(5) business days prior written notice of such sale or distribution to the
managing underwriters.

 

10

 

 

(e)          Expenses and Procedures.

 

(i)          Expenses of Registration. All Registration Expenses (exclusive of
underwriting discounts and commissions) shall be borne by the Company. Each
holder of Registrable Securities shall bear all underwriting discounts, selling
commissions, sales concessions and similar expenses applicable to the sale of
the Registrable Securities sold by such holder.

 

(ii)         Registration Procedures. The Company will keep the holders of
Registrable Securities advised as to the initiation of registration,
qualification and compliance and as to the completion thereof. At its expense,
the Company will furnish such number of Prospectuses and other documents
incident thereto as the holders or underwriters from time to time may reasonably
request.

 

(iii)        Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish such
information regarding the distribution of such Registrable Securities as the
Company may from time to time reasonably request and the Company may exclude
from such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information after receiving such request.

 

(iv)        Delay or Suspension. Notwithstanding anything herein to the
contrary, the Company may, at any time, suspend the effectiveness of any
Registration Statement for a period of up to 60 consecutive days or 90 days in
the aggregate in any calendar year, as appropriate (a “Suspension Period”), by
giving notice to each holder of Registrable Securities to be included in the
Registration Statement, if the Company shall have determined, after consultation
with its counsel, that the Company is required to disclose any material
corporate development which the Company determines could reasonably be expected
to have a material effect on the Company. Each holder of Registrable Securities
agrees by acquisition of such Registrable Securities that, upon receipt of any
notice from the Company of a Suspension Period, such holder shall forthwith
discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder (i) is advised in writing
by the Company that the use of the applicable Prospectus may be resumed,
(ii) has received copies of a supplemental or amended prospectus, if applicable,
and (iii) has received copies of any additional or supplemental filings which
are incorporated or deemed to be incorporated by reference in such Prospectus.
The Company shall prepare, file and furnish to each holder of Registrable
Securities immediately upon the expiration of any Suspension Period, appropriate
supplements or amendments, if applicable, to the Prospectus and appropriate
documents, if applicable, incorporated by reference in the Registration
Statement. The Company agrees to use its best efforts to cause any Suspension
Period to be terminated as promptly as possible.

 

(v)         Blue Sky. The Company will, as expeditiously as possible, use its
best efforts to register or qualify the Registrable Securities covered by a
Registration Statement under the securities or blue sky laws of such
jurisdictions as the Company deems appropriate or, in the case of an
underwritten public offering, the managing underwriter shall reasonably request,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business in any jurisdiction where it is not
so qualified or to take any action which would subject it to taxation or service
of process in any jurisdiction where it is not otherwise subject to such
taxation or service of process.

 

11

 

 

(vi)        Notification of Material Events. The Company will, as expeditiously
as possible, immediately notify each holder of Registrable Securities under a
Registration Statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the Prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and, as expeditiously as possible, amend or supplement such Prospectus
to eliminate the untrue statement or the omission.

 

(f)           Indemnification.

 

(i)          Indemnification by Company. The Company shall, without limitation
as to time, indemnify and hold harmless, to the full extent permitted by law,
each holder of Registrable Securities, its officers, directors, agents and
employees, each person who controls such holder (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act), and the officers,
directors, agents or employees of any such controlling person, from and against
all losses, claims, damages, liabilities, costs (including, without limitation,
all reasonable attorneys’ fees) and expenses (collectively “Losses”), as
incurred, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or preliminary prospectus or any amendment or supplement thereto, or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made (in the case of any Prospectus) not
misleading, except insofar as the same are based solely upon information
furnished to the Company by such holder for use therein; provided, however, that
the Company shall not be liable in any such case to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission made in any preliminary prospectus or Prospectus if (i)
such holder failed to send or deliver a copy of the Prospectus or Prospectus
supplement with or prior to the delivery of written confirmation of the sale of
Registrable Securities and (ii) the Prospectus or Prospectus supplement would
have corrected such untrue statement or omission. If requested, the Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers, directors, agents and employees and each person who controls such
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.

 

12

 

 

(ii)         Indemnification by Holder of Registrable Securities. In connection
with any Registration Statement in which a holder of Registrable Securities is
participating, such holder of Registrable Securities shall furnish to the
Company in writing such information as the Company may reasonably request for
use in connection with any Registration Statement or Prospectus. Such holder
hereby agrees to indemnify and hold harmless, to the full extent permitted by
law, the Company, and its officers, directors, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act), and the officers, directors, agents or
employees of any such controlling person, from and against all losses, as
incurred, arising out of or based upon any untrue statements or alleged untrue
statement of material fact contained in any Registration Statement, Prospectus
or preliminary prospectus, or arising out of or based upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made (in the case of
any Prospectus) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information so furnished in
writing by such holder to the Company for use in such Registration Statement,
Prospectus or preliminary prospectus. The Company shall be entitled to receive
indemnities from accountants, underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution to
the same extent as provided above with respect to information so furnished by
such persons specifically for inclusion in any Registration Statement,
Prospectus or preliminary prospectus, provided, that the failure of the Company
to obtain any such indemnity shall not relieve the Company of any of its
obligations hereunder. Notwithstanding any provision of this Section (f) to the
contrary, the liability of a holder of Registrable Securities under this
Section (f) shall not exceed the purchase price received by such holder for the
Registrable Securities sold pursuant to a Registration Statement or Prospectus.

 

(iii)        Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against any person entitled to indemnity hereunder (an
“indemnified party”), such indemnified party shall promptly notify the party
from which such indemnity is sought (the “indemnifying party”) in writing, and
the indemnifying party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses incurred in connection with the defense
thereof. All such fees and expenses (including any fees and expenses incurred in
connection with investigation or preparing to defend such action or proceeding)
shall be paid to the indemnified party, as incurred, within 20 days of written
notice thereof to the indemnifying party; provided, however, that if, in
accordance with this Section (f), the indemnifying party is not liable to the
indemnified party, such fees and expenses shall be returned promptly to the
indemnifying party. Any such indemnified party shall have the right to employ
separate counsel in any such action, claim or proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be the
expense of such indemnified party unless (a) the indemnifying party has agreed
to pay such fees and expenses, (b) the indemnifying party shall have failed
promptly to assume the defense of such action, claim or proceeding and to employ
counsel reasonably satisfactory to the indemnified party in any such action,
claim or proceeding, or (c) the named parties to any such action, claim or
proceeding (including any impleaded parties) include both such indemnified party
and the indemnifying party, and such indemnified party shall have been advised
by counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party
(in which case, if such indemnified party notifies the indemnifying party in
writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such action, claim or proceeding on behalf of such indemnified
party, it being understood, however, that the indemnifying party shall not, in
connection with any one such action, claim or proceeding or separate but
substantially similar or related actions, claims or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (together with appropriate local counsel) at any time for all such
indemnified parties, unless in the opinion of counsel for such indemnified party
a conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such action, claim or proceeding, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of such additional counsel or counsels). No indemnifying party will
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the release of such indemnified party
from all liability in respect to such claim or litigation without the written
consent (which consent will not be unreasonably withheld) of the indemnified
party. No indemnified party shall consent to entry of any judgment or enter into
any settlement without the written consent (which consent will not be
unreasonably withheld) of the indemnifying party from which indemnify or
contribution is sought.

 

13

 

 

(iv)        Contribution. If the indemnification provided for in this
Section (f) is unavailable to an indemnified party under Section (f)(i) or
(f)(ii) hereof (other than by reason of exceptions provided in those Sections)
in respect of any Losses, then each applicable indemnifying party in lieu of
indemnifying such indemnified party shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section (f)(iii), any legal or other
fees or expenses reasonably incurred by such party in connection with any
action, suit, claim, investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section (f)(iv) were determined by pro rata allocation or by
any other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(g)          Rule 144. The Company shall file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and will take such further action as
any holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144 or Rule 144A. Upon the request of any holder of
Registrable Securities, the Company shall deliver to such holder a written
statement as to whether the Company has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 5.7 shall be deemed to
require the Company to register any of its securities under any section of the
Exchange Act.

 

14

 

 

(h)          Underwritten Registrations. No holder of Registrable Securities may
participate in any underwritten registration hereunder unless such person (i)
agrees to sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements, and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 



15

